DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “evaluation unit” in claim 10.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claims 1, 6, 8 and 12 recite the limitation of “an imaging optical unit”. This limitation is NOT being interpreted to invoke 35 U.S.C. 112, sixth paragraph, due to the fact there is no functional language utilized to describe or limit the claimed “imaging optical unit”. Therefore, the limitation is merely viewed as a broad term of art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 7 contains a conditional statement through the use of the term “when”. The use of this term renders the claim indefinite, as it is not clear to the examiner whether the limitation following the use of the term is actually performed, or whether it is merely a possibility. Further, the claim does not disclose the alternative instance to the conditional statement, i.e. what happens when the test work piece is NOT disposed in the machining chamber. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2013/0256262 to Hsiao et al.

In regards to claims 1-3, Hsiao discloses and shows in Figures 1 and 3, a method for determining a material removal by an ion beam (102) on a test work piece (106) which is disposed in a machining chamber (11) of a housing of a device for beam machining, wherein the test work piece has a substrate and a layer applied to the substrate and wherein the machining chamber has an alignment lens (131) (applicant’s imaging optical unit) having an entry-side part, and has a window (101) (applicant’s shielding) annularly surrounding the entry-side part of the imaging optical unit and the test work piece (par. 3, 26-27), the method comprising: 
optically determining, initially, a layer thickness of the layer applied to the substrate (par. 27-32), 
removing material of the layer of the test work piece with the ion beam (par. 27-32), 
optically determining the layer thickness of the layer applied to the substrate subsequent to said removing (par. 27-32), and 
determining the material removal by comparing the layer thickness determined in said initial determining with the layer thickness determined in said subsequent determining (par. 27-32), 
wherein the shielding protects the test work piece and the entry-side part of the imaging optical unit during said removing of the material of the test work piece (par. 27-32);
[claim 2] wherein said initial determining and said subsequent determining comprises irradiating the test work piece with illumination radiation (par. 8-9, 27);  
[claim 3] wherein the layer and the substrate of the test work piece are transparent to the illumination radiation (par. 11-12, 28);  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, in view of US Patent 6,160,621 to Perry et al.

In regards to claims 8-13, Hsiao discloses and shows in Figures 1 and 3, a device for beam machining a work piece with an ion beam (par. 3, 8-9, 26), comprising:
an ion beam source (102) generating the ion beam, a housing (11) in which a machining chamber for beam machining the work piece is formed (par. 8-9, 26), 
at least one test work piece (106) disposed in the housing and comprising a substrate and a layer applied to the substrate (par. 8-9, 11, 26), 
an illumination source (130) illuminating the test work piece with illumination radiation (par. 9, 27), 
a monitoring device (1322) recording light transmittance and reflectivity of illumination radiation from the test work piece (par. 12, 28, 32) (Figure 3), 
a work piece (106), to be machined, disposed in the machining chamber (par. 26-27), 
an alignment lens (131) (applicant’s imaging optical unit) having an entry-side part and arranged relative to the test work piece (par. 9, 27), and 
a window (101) (applicant’s shielding) annularly surrounding and protecting the test work piece and the entry-side part of the imaging optical unit when the work piece is machined with the ion beam (par. 27-32);
[claim 9] wherein the monitoring device (1322) is disposed outside the housing (Figure 1);  
[claim 10] further comprising: a signal collector (132) (applicant’s evaluation unit) for evaluating the spectrum for determining in each case a layer thickness of the layer applied to the substrate before and after machining the layer with the ion beam (par. 8-9, 27-28, 31);  

[claim 12] further comprising: an alignment lens (131) (applicant’s imaging optical unit) for coupling the reflected illumination radiation into the light conductor (par. 8-9, 27-28);  
[claim 13] wherein the substrate and the layer are transparent to the illumination radiation (par. 11, 27-28).

Hsiao differs from the limitations in that it is silent to the device further comprising: a spectrometer recording an interference spectrum of illumination radiation reflected on the test work piece. 
However, Perry teaches and shows in Figures 2-3, an interferometric method and apparatus for monitoring thin film deposition, wherein a plurality of well-known spectroscopic and interferometric methods are disclosed (col. 1, ll. 48 to col. 2, ll. 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Hsiao to include a spectrometer for the advantage of utilizing a well-known film measurement method, with a reasonable expectation of success. 
 
In regards to claims 4-6, Hsiao discloses and shows in Figure 1, the method further comprising [claim 5] guiding the illumination radiation reflected on the test work piece for recording the spectrum by way of a fiber optic (applicant’s light conductor) (Figure 1); [claim 6] 

 Hsiao differs from the limitations in that it is silent to the device further comprising: a spectrometer recording an interference spectrum of illumination radiation reflected on the test work piece. 
However, Perry teaches and shows in Figures 2-3, an interferometric method and apparatus for monitoring thin film deposition, wherein a plurality of well-known spectroscopic and interferometric methods are disclosed (col. 1, ll. 48 to col. 2, ll. 36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Hsiao to include a spectrometer for the advantage of utilizing a well-known film measurement method, with a reasonable expectation of success. 

In regards to claims 7 and 14-15, Hsiao in view of Perry, differ from the limitations in that they are silent to the method and device [claim 7] wherein, when the test work piece is disposed in the machining chamber, the layer has a layer thickness between 0.1 µm and 20 µm; [claim 14] wherein the substrate is polished on both sides thereof; [claim 15] wherein the work piece to be machined comprises a material which is identical to the material of the layer of the test work piece.
However, the article worked upon does not further limit apparatus claims (MPEP 2115) and it has been held that finding the optimal or working ranges of a variable involves only In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Hsiao and Perry, to include a particular material and layer thickness for the advantage of characterizing and manufacturing a desired layered sample, with a reasonable expectation of success. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, in view of Perry, and in further view of US 2001/0014520 to Usui et al. 

In regards to claim 16, Hsiao in view of Perry, differ from the limitations in that they are silent to the device, wherein the shielding has a shutter which is movable between a first, closed position and a second, opened position.
However, Usui teaches and shows in Figures 1 and 9, semiconductor manufacturing equipment that utilizes a processing chamber (901) and various other wafer loading and unloading chambers (904, 905), wherein the chambers are closed during processing of the wafer. Further, manufacturing chambers that utilize movable doors or windows are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Hsiao and Perry, to include a movable door or window for the advantage of utilizing a well-known chamber sealing method and device, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN

Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886